Citation Nr: 1623997	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-46 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to education program "kicker" payments under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill or Chapter 33).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The matter was previously before the Board in April 2013, when it was remanded for additional development.  It has now been returned to the Board for further appellate review.

In March 2011, the Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's April 2013 remand, it was indicated that the from the data currently assembled, it could not be determined whether the Department of Defense (DoD) had in fact certified that the Veteran had no entitlement under Chapter 30 to a kicker.  Data entries from the DoD were conflicting, with two entries in March 2009 indicating that under Chapter 30 there was entitlement to a basic kicker of $400 monthly and, alternatively, $0, and an October 2007 entry indicating basic kicker entitlement under Chapter 30 being $0.  In order to clarify this discrepancy, the RO was directed to request from the DoD or service department a confirmation in writing through direct communication, as to whether the Veteran was entitled to a kicker during any period in which he was in pursuit of a program of education under Chapters 32, 30, and 33; and, if so, the amount thereof.   

The April 2013 remand also directed that the RO clarify whether the Veteran was in receipt of VA educational assistance under Chapter 32 and obtain all documentation relating to his receipt of any Chapter 32 benefits and documentation relating to his reported irrevocable election to receive VA educational assistance exclusively under Chapter 30 program and relinquishment of Chapter 32 benefits; verify the circumstances of the Veteran's change from Chapter 30 to Chapter 33 benefits; and conduct an audit of the Veteran's VA educational account regarding his pursuit of programs of education under Chapters 32, 30, and 33, to include what payments for "kickers" were made throughout any pertinent period of enrollment under each of the listed Chapters.

Subsequently, a copy of an email from the RO's DoD Coordinator dated December 2013 was added to the claims file, in which it was stated that "Ch32 kickers DO NOT transfer to ch33.  They can transfer to ch30, as his did, but the law does not allow transfer any kicker except MGIB kickers.  His was a VEAP kicker, not an MGIB kicker."  It was then noted that someone from the Department of the Army concurred with that statement.  This appears to be in conflict with email correspondence from the same person in October 2009, which indicated that the Veteran did not have a Chapter 32 kicker.  In any case, there is no indication that the directives in the April 2013 remand were completed.  The claims file contains a copy of an audit of payments and amount due under Chapter 30, but there is no other documentation indicating that the April 2013 remand directives were complied with.  The supplemental statement of the case issued in December 2013 also refers to only the December 2013 email as the only action taken subsequent to the April 2013 remand.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall, 11 Vet. App. at 271.  Accordingly, another remand is required for compliance with the directives in the Board's April 2013 remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the DoD or service department confirm in writing through direct communication, as opposed to graphical or screen shot data, whether the Veteran was entitled to a kicker during any period in which he was in pursuit of a program of education under Chapters 32, 30, and 33, and, if so, the amount thereof.  Specific consideration should be accorded the Veteran's enlistment contract of January 1984 in which he selected the "9-27 U.S. Army College Fund" option, among others.

2.  Clarify whether the Veteran was in receipt of VA educational assistance under Chapter 32 and obtain all documentation relating to his receipt of any Chapter 32 benefits and documentation relating to his reported irrevocable election to receive VA educational assistance exclusively under Chapter 30 program and relinquishment of Chapter 32 benefits.

3.  Verify the circumstances of the Veteran's change from Chapter 30 to Chapter 33 benefits, to include the date on which the Veteran made an irrevocable election to receive benefits under Chapter 33 by relinquishing eligibility under any other program or programs, including Chapter 30.

4.  Conduct an audit of the Veteran's VA educational account regarding his pursuit of programs of education under Chapters 32, 30, and 33, to include what payments for "kickers" were made throughout any pertinent period of enrollment under each of the listed Chapters. 

5.  Readjudicate the issue on appeal, and if the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case and permit the Veteran a reasonable period in which to respond, before returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




